Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 16-29 and 31 are pending. Claim 16 is the independent claims. Claims 16-17, 19-21, 25, and 28-29 have been amended. Claims 1-15 and 30 have been previously cancelled. This Office action is in response to the “Request for Continued Examination (RCE)” received on 11/22/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 11/22/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 1-15 and 30 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim objections to claims 21 and 28, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to claims 21 and 28 have been withdrawn.
With respect to the claim rejections of claims 17 and 29 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 17 and 29 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections of claims 16-29 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claim and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the viewing device" in line 25.  There is insufficient antecedent basis for this limitation in the claim. The claim has been amended to read “A first viewing device” in line 23 and additionally later includes “a second viewing device” in claim 29. All other instances of viewing devices appear to have been amended for proper antecedent basis. For the purpose of examination, the limitation will be interpreted as “the first viewing device”.
Claim 31 recites “wherein the first viewing device and the second control console are on a same panel, the first viewing device being disposed alongside the control members”. The metes and bounds of this limitation are indefinite. While the specification does provide support for this limitation on page 5, it does not provide clarification on the metes and bounds of this limitation. Does the first viewing device and the second control console have to literally be incorporated into the same piece of metal, plastic, etc. or do they just need to be on the same continuous surface? For example would, two separate components on a dashboard constitute being on the same panel? The first viewing device itself has a screen, which can be considered a panel, so then it would seem the control members need to be on the screen itself to be on the same panel. The dashboard or control console could all be one panel, but unless it is all made of one piece of glass, the inclusion of a viewing screen on it would seemingly come with a seam of some kind, creating separate panels and preventing the first viewing device from 
	Claims 17-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2003/0214415 A1) in view of Baillargeon et al. (US 2012/0217091 A1), Callaghan et al. (US 2005/0187712 A1), and Priestly et al. (US 6,405,114 B1).
Regarding claim 16, Shaw discloses a crane comprising: a bottom portion including a chassis provided with wheels that are ground connecting members, and a turret, the turret having an outer side portion configured to be accessible to an operator on ground (Shaw figure 1 and ¶28-29);
a platform equipped with a first control console configured to control the aerial lift (Shaw ¶28-29, 35, 38, 45, 75);
 a lifting structure between the turret and the platform (Shaw figure 1 and ¶28-29);
and a system configured to assist in evaluation and management of a danger, the system comprising: an image capture device configured to capture images of the platform (Shaw ¶12, 31-32, 34-39, 41, 61), a second control console configured to control the platform, the turret being equipped with the second control console provided on the outer side portion of the turret, and a first viewing device configured to view the images of the platform taken by the image capture device, the viewing 
While Shaw describes a crane with the features recited above, Shaw does not explicitly state wherein the system comprises an aerial lift with a turret rotatable relative to the chassis along an axis perpendicular to rotation axes of the wheels.
	Baillargeon teaches a safety monitoring system comprising an aerial lift with a turret rotatable relative to the chassis along an axis perpendicular to rotation axes of the wheels (Baillargeon figure 3 and ¶18, 31-32, 65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the safety system for a crane, as described by Shaw, to be used as a safety system for an aerial lift with a rotatable turret, as taught by Baillargeon, because it creates a more robust system in which the rotation allows the elevated workers to be moved with more degrees of freedom while in the air. Additionally, a crane with a personnel basket and an aerial lift are both machinery directed towards very similar, if not nearly identical, applications.
	While Shaw describes a first control console configured to control the aerial lift, Shaw does not explicitly state wherein the first control console is configured to move the chassis relative to the ground.
Callaghan teaches a safety system for a lift wherein the first control console is configured to control the lift and move the chassis relative to the ground (Callaghan ¶2, 24-25, 52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the lift safety system, as described by Shaw, to have the first control console configured to move the chassis relative to the ground, as taught by Callaghan, because it creates a more robust system that gives the operator in the personnel carrier or basket more control of the vehicle. Giving the operator in the basket the ability to move the vehicle laterally relative to the ground allows them to position 
While Shaw describes a crane with the features recited above, Shaw does not explicitly state wherein the second control console and first viewing device are respectively operable and viewable by an operator on the ground, the operator being located both outside and near the bottom portion.
However Priestly teaches wherein the second control console and first viewing device are respectively operable and viewable by an operator on the ground, the operator being located both outside and near the bottom portion (Priestly figures 1 and 4 and column 4 lines 22-45, column 5 lines 1-29, and column 11 line 1 through column 12 line 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the safety system, as described by Shaw, to have the control panel and viewing device operable and viewable by an operator on the ground, the operator being located both outside and near the bottom portion, as taught by Priestly, because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The specification of the current application suggests that “Owing to the invention, the people located on the ground near the bottom portion of the aerial lift can view the images captured on the platform, which makes it possible to evaluate a potential emergency or dangerous situation regarding the operators and to trigger an appropriate procedure if necessary.” However, it is the Office’s stance that, using the second control console and first viewing device, it is possible to perform this function from wherever the console and device may be. It is the Office's stance that the specification of the console and viewing device being accessible to an operator both outside and on the ground, without any explanation of any novel benefit of being accessible to an operator both outside and on the ground over other locations for the console and viewing device is a mere design choice. Choosing to be accessible to an operator both outside and on the ground, without the recitation 
Regarding claim 17, while Shaw discloses wherein the second control console includes control members provided on the outer side portion of the turret and configured to control the movement of the platform from a display of the viewing device, the control members being configured to be manipulated, during maneuvers, by the operator while viewing a screen of the viewing device that is provided on the outer side portion of the turret. (Shaw ¶12, 28-29, 34-39, 45, 54, 59, 61);
Shaw does not explicitly state wherein the control members are provided on the outer side portion of the turret and are configured to be manipulated by the operator located both outside and near the bottom portion.
However Priestly teaches wherein the control members are provided on the outer side portion of the turret and are configured to be manipulated by the operator located both outside and near the bottom portion (Priestly figures 1 and 4 and column 4 lines 22-45, column 5 lines 1-29, and column 11 line 1 through column 12 line 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the safety system, as described by Shaw, to have control members provide on the outer side portion of the turret and configured to be manipulated by the operator located both outside and near the bottom portion, as taught by Priestly, because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The specification of the current application suggests that “Owing to the invention, the people located on the ground near the bottom portion of the aerial lift can view the images captured on the platform, which makes it possible to evaluate a potential emergency or dangerous situation regarding the operators and to trigger an appropriate procedure if necessary.” However, it is 
Regarding claim 18, Shaw discloses wherein the platform is provided with a trigger configured to trigger a call signal that is an indicator to people located in an environment of the bottom portion (Shaw ¶11, 39, 41-42, 45, 49, 51, 64).
Regarding claim 19, Shaw does not disclose wherein the triggering of the call signal activates the broadcasting of the images of the platform taken by the first viewing device.
Baillargeon teaches wherein the triggering of the call signal activates the broadcasting of the images of the platform taken by the viewing device (Baillargeon ¶70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the safety system, as described by Shaw, to include the activation signal, as taught by Baillargeon, because it creates a more robust system that only broadcasts the images when necessary. This preserves data usage or bandwidth by not broadcasting the images when it is not necessary, providing for a more cost-effective system. In the system of Baillargeon, the transmission of the images is activated in response to 
Regarding claim 20, Shaw discloses wherein the call signal includes audio and/or visual indications urging the people located in the environment of the bottom portion to view the images broadcast on the first viewing device (Shaw ¶11, 39, 49, 51, 64).
Regarding claim 21, Shaw discloses wherein the trigger is configured to be activated by one or more of (i) a person present on the platform, (ii) a safety device of the aerial lift, and (iii) a safety device of personal protective equipment of a person present on the platform (Shaw ¶41-42, 44-45, 51, 54).
Regarding claim 22, Shaw discloses further comprising a two-way audio communication device between the platform and the bottom portion (Shaw ¶11, 39, 49, 54, 64).
Regarding claim 23, Shaw discloses wherein the image capture device of the platform includes at least one video camera (Shaw ¶39, 49, 69).
Regarding claim 24, Shaw discloses wherein the image capture device includes two cameras disposed on either side of a portion of the lifting structure (Shaw ¶35, 61).
Regarding claim 25, Shaw discloses wherein the first viewing device is configured to be activated by a button of the second control console (Shaw ¶12, 28-29, 34-35, 38-39, 51, 61-62).
Regarding claim 26, Shaw discloses further comprising a detector configured to detect obstacles in an environment of the platform (Shaw ¶12, 31-32, 34-39, 41, 56, 58, 61).
Regarding claim 27, Shaw discloses wherein the system is configured to operate independently of a control system of the aerial lift (Shaw ¶15, 78-83).
Regarding claim 28, Shaw discloses wherein the system further comprises a transmitter configured to emit alert signals and configured to send the images to a remote electronic device (Shaw ¶49, 54, 69).

Regarding claim 31, Shaw discloses wherein the first viewing device and the second control console are on a same panel, the first viewing device being disposed alongside the control members (Shaw ¶12, 39, 61-62).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        February 25, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669